Title: To Thomas Jefferson from Albert Gallatin, 26 October 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            [on or before 26 Oct. 1807]
                        
                        Petition of lessees of Salines requesting leave to sell salt in Kentucky
                        Submitted to the President 
                  by his obt. Sert
                        
                            Albert Gallatin
                            
                        
                        
                            The difficulty is to fix the price at wh. they should sell in Kentucky, the fear of this being a speculation & it being questionable whether, so long as the
                                whole quantity made is purchased on the spot, it be not better to trust individuals for distribution of the salt than
                                to permit the lessees to carry away a part themselves—
                        
                        
                            A. G.
                        
                    